Title: To John Adams from James Lloyd, 8 April 1815
From: Lloyd, James
To: Adams, John


				
					
					April 8. 1815
				
				J. Lloyd has the honor to return with his respectful compliments, the papers received in Mr Adams’ favor of the 5th. inst.—Of Baptiste Irvine he has no knowledge, except that he is an imported Illuminatus, benevolently working for the instruction of the benighted inhabitants of the United States, whom fulfils his vocation with about the same degree of Zeal and humility as have been manifested by many of his Compatriots, and that he exercises, this his métiér, with so little discretion, as on his appearing in the gallery of the Senate Chamber shortly before Mr L... left Washington, to     expose himself to a justly deserved, and well-applied, Parliamentary castigation from mr Crawford, the present Minister of the U:S: at Paris.—
					
				
					
				
			